 


109 HR 2897 IH: To amend title 4, United States Code, to provide for the proper display of the flag over a one-way street.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2897 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. McNulty introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4, United States Code, to provide for the proper display of the flag over a one-way street. 
 
 
1.Display of flag over one-way streetSection 7(j) of title 4, United States Code, is amended— 
(1)by striking of the street and inserting of a two-way street; and 
(2)by adding at the end the following: When the flag is displayed over the middle of a one-way street, it should be suspended vertically with the union to the left of an observer moving in the direction of traffic.. 
 
